— Stephens J.

By the Court.

delivering the opinion.
The only question in this case is as to the legality of the evidence which was objected to, but admitted. We think it was clearly inadmissible. The Judge below puts its admission upon the ground, that it was as much within the business of the company to have its operatives repaired when injured at their work, as it is to have the machinery repaired when it is out of order. This would be the exact law of the case, if the company’s operatives were its slaves, instead of being free white men and women.- A master’s business and duty is, to make his slave work,and then to furnish him all that is necessary for him. But when the relation of employer and employee exists between white people, the contract of the parties, is the standard of their duties. If *402one white man employs another white man to work for him, and agrees to pay his doctor bills, he is bound to pay them, and if he don’t agree, he is not bound. In this case as in all others between white people, the question is, did the company agree with its operatives, to pay their physician’s-bills ? If they did, then it was a part of the agent’s business to send for a physician whenever an operative needed one, and. it was the duty of the company to pay the bill. If they did not so agree, then they had no duty about it. When a white man engages to work for another, he undertakes to furnish the labor and to do all the repairs that are needful to keep up the supply of labor. This is the implication, and it would require an express contract to the contrary, to overcome it. Now to find out what the contract was, we must look to the contract itself. The only evidence offered concerningfhe contract, was the sayings or acts of divers of its agents, uttered and done, long after the contract had been made. There was some gradation of agents, made in the argument, but that is wholly immaterial. Neither Mr.. Gould, nor Mr. Russell, nor Gov. McDonald, nor any other agent of the company, could say anything to bind them, except what he says about his appointed business, while he is doing it. It must be said about his appropriate work, and-said dum ferret opus. Whatever was said while the contract was making, is evidence, but what was said about it afterwards was no better coming from an agent than from anybody else. The principle on which an agent’s sayings-are admitted against his principal at all, is, that they are part of the res gestee.
Judgment reversed.